DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 8 May 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the extension" on line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the outer temperature sensor is disposed in the air cooling circuit between the number of air inlet openings and the number of air outlet openings facing the number of air inlet openings and/or the number of air outlet openings".  
It is unclear what is meant by the underlined portion of this limitation. It appears that it is unnecessary.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the surface" on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio.
Regarding claim 1, Ciaccio teaches a battery pack (figures 1C and 1E) for supplying a vehicle (“electrically driven treatment apparatus”) with an electric driving power (abstract and paragraph [0008]). 
The battery pack comprises a housing (260), end brackets (220) and side brackets (232) (paragraphs [0080, 0081, 0094]). The housing (260), end brackets (220) and side brackets (232) individually and/or together represent a “stack limiting structure”. 
The battery pack further comprises a plurality of pouch battery cells (204) disposed in a stack (paragraph [0078]). The stack is disposed within the “stack limiting structure” (paragraph [0080, 0081, 0094] and figures 1C and 1E).
Ciaccio teaches a temperature sensor (130) for measuring the temperature of each battery cell (204) (paragraph [0088]). Therefore, there is a temperature sensor (130) which measures the temperature of the outermost battery cell (204). The temperature of the outermost battery cell (204) is an “outer temperature” of the stack relative to the interior of the stack. The outermost battery cell (204) is also located at an “edge of the stack”, therefore the corresponding temperature sensor (130) is located at “an edge of the stack”. The temperature sensor (130) associated with the outermost battery cell (204) is considered to be the instantly claimed “outer temperature sensor”.
A control module (196) compares the temperature measured by the “outer temperature sensor” to a temperature T1 (“temperature comparative value”) (paragraph [0109] and figure 2). The temperature T1 (“temperature comparative value”) is a function of the target resistance, target amount of power, target capacity and/or target life of the battery cells (204) (paragraph [0118]).
The control module (196) controls the battery pack based on the result of the comparison (paragraphs [0109, 0110, 0113] and figure 2).
Regarding claim 2, Ciaccio teaches an “outer temperature sensor” associated with the outermost battery cell. Ciaccio teaches that the “outer temperature sensor” is positioned along the top surface (212) of the battery cell (paragraph [0088]) – therefore it is understood to be on an “edge” of the outermost battery cell.
The temperature T1 (“temperature comparative value”) is a function of the target resistance, target amount of power, target capacity and/or target life of the battery cells (204) (paragraph [0118]). The outermost battery cell is one of the battery cells – therefore, the temperature T1 (“temperature comparative value”) is a function of the outermost battery cell.
Regarding claim 3, Ciaccio teaches that the “stack limiting structure” has a stack housing (260) (paragraph [0094]). 
Regarding claim 4, Ciaccio teaches a temperature sensor (130) for measuring the temperature of each battery cell (204) (paragraph [0088]). Therefore, there is a temperature sensor (130) which measures the temperature of battery cell (204) located in the interior of the battery pack. The temperature of such a battery cell is an “inner temperature” of the stack. The temperature sensor (130) associated with an interior battery cell (204) is considered to be the instantly claimed “inner temperature sensor”.
A control module (196) compares the temperature measured by the “inner temperature sensor” to a temperature T1 (“temperature comparative value”) (paragraph [0109] and figure 2). The temperature T1 (“temperature comparative value”) is a function of the target resistance, target amount of power, target capacity and/or target life of the battery cells (204) (paragraph [0118]).
The control module (196) controls the battery pack based on the result of the comparison (paragraphs [0109, 0110, 0113] and figure 2).
Regarding claim 5, Ciaccio teaches that the stack includes a sensor arrangement made up of temperature sensors (130) associated with each of the battery cells (204) (paragraph [0088]). The sensor arrangement is part of the stack, therefore it is considered “in the stack”. The sensor arrangement includes the “inner temperature sensor”. The sensor arrangement may be arranged along the top surfaces (212) of the battery cells (paragraph [0088]). Ciaccio does not indicate that the temperature sensors (130) are different in any way. Therefore they are understood to be the same. As such, heights of the stack at locations including the temperature sensors (130) are understood to be substantially the same.
Regarding claim 7, Ciaccio teaches that the control module (196) enables and disables the DC/DC converter (161) (paragraph [0077]). Thus, it controls the output and input power from and to the battery pack. 
The control module (196) is part of the power management module (112). The power management module (112) is disposed within the housing (260) (paragraph [0094]) – therefore it is on a side of the stack.  
The “outer temperature sensor” is disposed on a side of the stack. The stack has a side opposite to (“averted” from) the side on which the “outer temperature sensor” is disposed.
Regarding claim 8, Ciaccio teaches that each of the pouch cells (204) includes terminals (209, “battery pack contacts”) (paragraph [0079]). The terminals (209, “battery pack contacts”) provide an electrical connection between the battery pack and the vehicle (“treatment apparatus”) and provide electric driving power from the battery pack.
The pouch cells (204), the terminals (209) and the “outer temperature sensor” are held within a housing (260, “battery pack contact holder”) (paragraph [0094]). The housing (260, “battery pack contact holder”) is disposed to enclose (and is therefore “on”) the end brackets (220, “stack limiting structure”) and side brackets (232, “stack limiting structure”).

Regarding claim 10, Ciaccio teaches that the end brackets (220, “stack limiting structure”) are made of metal (paragraph [0080]) – therefore, they are thermally conductive.
An outermost battery cell (204) is arranged against an end bracket (220, “stack limiting structure”) (paragraph [0080] and figure 1E) - therefore it has a thermal connection with the end bracket (220, “stack limiting structure”).
Regarding claim 12, Ciaccio teaches that the battery pack has a nominal voltage of 12.8 V and a capacity of 256 Wh (paragraph [0058]).
Regarding claim 13, Ciaccio teaches a vehicle (“treatment apparatus”) and a battery pack. The vehicle (“treatment apparatus”) and battery pack are electrically connected and the battery pack provides electric driving power to the vehicle (paragraph [0008]).
Regarding claim 14, Ciaccio teaches a housing (260) accommodating the battery pack (paragraph [0094]). The housing (260) is an “accu accommodation”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio as applied to claim 5 above, and further in view of U.S. Pre-Grant Publication No. 2016/0141728, hereinafter Fauteux.
Regarding claim 6, Ciaccio teaches a sensor arrangement. A control module (196) controls the battery pack based on signals from the sensor arrangement.
Ciaccio fails to teach that the sensor arrangement includes a pressure sensor.
Fauteux teaches a stack of pouch cells. Fauteux teaches positioning pressure sensors between adjacent cells for detecting expansion in cell thickness during charge and discharge cycles. If measured pressure exceeds a threshold this may indicate an abnormal or dangerous condition. Signals from the pressure sensors are transmitted to a battery controller (paragraph [0031]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate pressure sensors within Ciaccio’s sensor arrangement for the purpose of detecting an abnormal condition of the pouch battery cells. It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Ciaccio’s control module (196) to compare pressure signals from the pressure sensors to predetermined threshold values characteristic of the battery cells and to control the battery pack in response to corresponding comparison results for the purpose of detecting and preventing abnormal or dangerous conditions.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2020/0044298, hereinafter Subramanian.
Regarding claim 11, Ciaccio teaches a stack of pouch battery cells (204).
Caccio fails to teach a thermal insulation between two adjacent pouch battery cells.
Subramanian teaches placing a thermally insulating spacer (68) between adjacent pouch battery cells within a battery pack for a hybrid electric vehicle (paragraphs [0030, 0036, 0041]). The thermally insulating spacer extends along major parts of opposing surfaces of the adjacent cells. The purpose of the thermally insulating spacer is to compensate for variable cell thickness among the pouch cells (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate a thermally insulating spacer between two adjacent pouch battery cells within Ciaccio’s stack for the purpose of compensating for variable cell thicknesses among the pouch cells. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio as applied to claim  13 above, and further in view of U.S. Pre-Grant Publication No. 2019/0386610, hereinafter Regrut.
Regarding claim 15, Ciaccio teaches a battery pack for a hybrid vehicle.
Ciaccio fails to teach that the treatment apparatus is one of the instantly claimed devices.
It is well-known in the art that battery packs used to power hybrid vehicles may also be used to power other devices such as lawn mowers, blowers and the like – see, e.g. Regrut, paragraph [0079]. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to power a lawn mower, blower or the like by using Ciaccio’s battery pack without undue experimentation and with a reasonable expectation of success.

Claims 1-3, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0027632, hereinafter Higashino in view of U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio.

Regarding claim 1, Higashino teaches a battery pack (10) for supplying a vehicle (“electrically driven treatment apparatus”) with an electric driving power (paragraphs [0073, 0098]). 
The battery pack (10) comprises a case (41, “stack limiting structure”) (paragraph [0074]). 
The battery pack (10) further comprises a plurality of pouch battery cells (30) disposed in a stack (paragraphs [0079, 0084] and figures 4A, 4B). The stack is disposed within the case (41, “stack limiting structure”) (paragraph [0079] and figure 4B).
Higashino teaches a temperature sensor (66, “outer temperature sensor”). The temperature sensor (66) is located outside of the stack at an edge of the case (41, “stack limiting structure”) and partly outside of the case (41, “stack limiting structure”) (paragraph [0116] and figure 8). Given its location it measures an “outer temperature” of the stack. 
Higashino teaches a battery controller (103) (paragraph [0128]). 
Higashino fails to teach that the battery controller is configured compare a measured temperature by the temperature sensor to a comparative value and to control the battery based on the comparison. 
It is well-known in the art to employ temperature sensor measurements for the purpose of effectively controlling battery pack performance. 
Ciaccio teaches a battery pack and a temperature sensor (130) (paragraph [0088]). A control module (196) compares the temperature measured by the temperature sensor (130) to a temperature T1 (“temperature comparative value”) (paragraph [0109] and figure 2). The temperature T1 (“temperature comparative value”) is a function of the target resistance, target amount of power, target capacity and/or target life of the battery cells (204) (paragraph [0118]).
The control module (196) controls the battery pack based on the result of the comparison (paragraphs [0109, 0110, 0113] and figure 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Higashino’s battery controller (103) to execute a comparison as taught by Ciaccio for the purpose of effectively controlling the battery pack. 
Regarding claim 2, in the control scheme of Higashnio as modified by Ciaccio, the temperature T1 (“temperature comparative value”) is a function of the target resistance, target amount of power, target capacity and/or target life of the battery cells (204) (Ciaccio’s paragraph [0118]). The outermost battery cell is one of the battery cells – therefore, the temperature T1 (“temperature comparative value”) is a function of the outermost battery cell.
Regarding claim 3, Higashino’s case (41, “stack limiting structure”) is a stack housing.
Regarding claim 9, Higashino teaches that the battery pack (10) comprises a battery pack case (11). The pouch battery cells (30) and the case (41, “stack limiting structure”) are disposed within the battery pack case (11) (paragraph [0075]).
An air cooling circuit for cooling the pouch battery cells (30) is included in the battery pack case (11) (paragraph [0074]). The circuit includes a plurality of air inlet openings (63) and a plurality of air outlet openings (63) (paragraph [0074] and figure 2). A cooling air flow passes from the number of air inlet openings to the number of air outlet openings.
The temperature sensor (66, “outer temperature sensor”) is positioned within gas exhaust duct (60) (paragraphs [0116, 0117]), which is part of the cooling air flow path (paragraph [0074]). Therefore, the temperature sensor (66, “outer temperature sensor”) is within the air cooling circuit. The temperature sensor (66, “outer temperature sensor”) is positioned between various air inlet openings (63) and air outlet openings (63) (figure 2). 
Regarding claim 10, Higashino teaches that the case (41, “stack limiting structure”) is thermally conducting and has a thermal connection to the pouch cells (30) (paragraph [0081]).
Regarding claim 13, Higashino teaches a vehicle (“treatment apparatus”) and a battery pack. The vehicle (“treatment apparatus”) and battery pack are electrically connected and the battery pack provides electric driving power to the vehicle (paragraphs [0097, 0098]).
Regarding claim 14, Higashino teaches a case (11) accommodating the battery pack (10) (paragraph [0075]). The case (11) is an “accu accommodation”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0027632, hereinafter Higashino in view of U.S. Pre-Grant Publication No. 2017/0256833, hereinafter Ciaccio as applied to claim 13 above, and further in view of U.S. Pre-Grant Publication No. 2019/0386610, hereinafter Regrut.
Regarding claim 15, Higashino teaches a battery pack for a hybrid vehicle (paragraph [0098]).
Higashino fails to teach that the treatment apparatus is one of the instantly claimed devices.
It is well-known in the art that battery packs used to power hybrid vehicles may also be used to power other devices such as lawn mowers, blowers and the like – see, e.g. Regrut, paragraph [0079]. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to power a lawn mower, blower or the like by using Higashino’s battery pack without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724